MEMORANDUM **
Lisa Marie De Long, Roberta L. Stone, and Mardi Hadfield (“De Long”) appeal pro se the district court’s summary judgment in favor of Robert Walkup, the May- or of Tucson, Arizona, the City of Tucson, and certain City officials (“Walkup”), in De Long’s action alleging that Walkup violated the Americans with Disabilities Act, the Fair Housing Act, and the Rehabilitation Act. We have jurisdiction under 28 U.S.C. § 1291, and we review de novo. Olsen v. Idaho State Bd. of Medicine, 363 F.3d 916, 922 (9th Cir.2004). We affirm.
In their opening brief to the court, De Long did not state the issues presented for review, did not state the facts relevant to the issues presented, did not state contentions with citations to the record and legal authority, and did not state the precise relief sought. Looking beyond this failure to comply with Fed. R.App. P. 28(a), and construing De Long’s pro se briefs liberally, see Abassi v. INS, 305 F.3d 1028, 1032 (9th Cir.2002), we conclude that the district court properly granted summary judgment because De Long did not “set forth specific facts showing that there is a genuine issue for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256, 106 *926S.Ct. 2505, 91 L.Ed.2d 202 (1986); U.S. v. California Mobile Home Park Management Co., 107 F.3d 1374, 1380 (9th Cir.1997) (discussing Fair Housing Act); Weinreich v. Los Angeles County Metro. Transp. Auth., 114 F.3d 976, 978 (9th Cir.1997) (discussing Americans with Disabilities Act and Rehabilitation Act).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.